Peters, C. J.
The complainant seeks to obtain, under R. S., c. 87, § 19, an allowance and payment of his claim against the estate of Charles W. Thompson, deceased.
Shortly before Thompson’s death, the petitioner' indorsed a note for him, upon which Thompson obtained money at a bank, Thompson, the maker, dying before the note matured. After his death, his administrator, H. W. Thompson, renewed the *209mote to the bank, signing it as maker in his capacity as administrator, and the petitioner renewed his indorsement, the new note being given for the old one. This note was in turn renewed once or twice in the same way, when the bank refused to continue the renewals longer. A new note was then made of the same tenor as before, upon which the money was procured elsewhere, the bank receiving payment of its note from the proceeds. This last note became due on March 7, 1884, and, the administrator failing to pay it, the complainant paid it in October afterwards. The first note in the series was made on April 5, 1880. In June, 1884, the administrator resigned, and the present administrator (de bonis non) was appointed in his place. In December, 1884, the estate was represented insolvent, and commissioners were appointed, before whom the complaiuant submitted his claim. But the claim was rejected as barred by the special limitation act of two years and six months. Not having any legal remedy, the complainant asks equity to lend its helping hand. We think equity cannot afford the necessary relief.
The design of the statute was not to create the relation of creditor and debtor where not already existing, but to assist, in certain emergencies, those who are already creditors, but who have failed to seasonably present or prosecute their claims without culpable negligence on their part.
Here the petitioner is not to be considered a creditor of the state. He may be a creditor of its former administrator, whose note he indorsed. A note given by an administrator, although worded as the promise of the estate, binds the administrator only. The original note given by the intestate was long since paid. The note paid by the petitioner cannot be regarded other than a different and independent transaction.
What claim the former administrator may have against the estate, and whether now available or not, we cannot consider. Kingman v. Soule, 132 Mass. 285.

Bill dismissed with costs.

Danforth, Virgin, Libbey, Foster and Haskell, JJ., concurred.